Title: To James Madison from Albert Gallatin, 27 October 1801 (Abstract)
From: Gallatin, Albert
To: Madison, James


27 October 1801, Treasury Department. Encloses letter from Oliver Ellsworth, which had been referred to Treasury Department accountants. Comptroller requests JM’s opinion on the principle on which the account is to be settled and the time period for which Ellsworth is entitled to a salary. Since case is not defined by law but covered by discretionary power which is vested in State Department, comptroller will be governed by JM’s decision.
 

   RC (DLC: Gallatin Papers). 1 p.; in a clerk’s hand, signed by Gallatin; docketed by Wagner. Reproduced in Papers of Gallatin (microfilm ed.), reel 5. Enclosure not found, but it may have dealt with the accounts for Ellsworth’s special mission to France in 1799.

